Title: 12th.
From: Adams, John Quincy
To: 


       This morning Mr. Chaumont came, and proposed to me, to buy an horse, so that we might go to Boston together. I have a great inclination, and have been advised by many friends to go from hence by land to Boston, in order to form some opinion of the Country, and make some acquaintances which may be of use to me hereafter. If I go by the stage, I shall see very little of the Country, as they go over it so fast and the carriages are very close: I am told too that they are very dangerous as the drivers ride very carelessly, and frequently overset: I suppose however that more is said of this than is really the fact: upon the whole I agreed to look out and see if I could find a proper horse, and if I could upon good terms, to buy one. I went to see a number but found only one that pleased me, and him I thought too fine and too costly a one for me. He belongs to the Dutch minister who demands 50£ for him. Upon the whole I believe I had best go by the Stage next monday. Paid a visit to Mr. Jay but he was not at home. Dined at the President’s, with about a dozen persons: Mr. Harrison is very unwell. In the afternoon I saw Mr. Chaumont, who went over to Mr. de Marbois to pass the night there. I sent to Mr. van Berkel and offered him 40£ for the horse, but he would not accept it. Spent part of the evening at Dr. Crosby’s. I was told that Dr. Gordon had called to know if I would go in the Packet on monday, to Providence.
      